TATE, Judge.
All of the facts and issues in the present proceedings are discussed in the companion suit of Cloud v. Cloud, reported at 127 So.2d 560.
For the reasons therein set forth, the judgment herein sustaining exceptions of no right and cause of action and dismissing the plaintiffs’ suit is reversed, and the cause is remanded for further proceedings according to law and not inconsistent with the the views herein expressed. Defendants-appellees to pay all costs of this appeal; all other costs to await final determination of these proceedings.
Reversed and remanded.
Rehearing denied.
FRUGÉ, J., is of the opinion that a rehearing should be granted.
CULPEPPER, J., recused.